Mitchell, J.:
The appellant instituted suit in Escam*201bia Circuit Court against the appellee to recover the rental of a building alleged by the declaration to be due from the defendant in the court below to the plaintiff.
Defendant pleaded:
1st. Never indebted.
2d. That the defendant never was indebted in manner and form as in the declaration alleged.
The plaintiff, subsequently filed an additional count to the declaration, in which an alleged contract is set up as to the rental for a certain building.
Defendant pleaded that this count is not true.
The plaintiff joined issue on the pleas and the issues were submitted to a jury, and the jury found for the plaintiff and assessed his damages at $26.08 ; the plaintiff being dissatisfied with the verdict of the jury filed his motion for new trial, which motion was overruled and the plaintiff’ appealed.
The only error assigned is that the court erred in overruling the motion for a new trial, the grounds of which motion are:
1st. The verdict is contrary to and unsupported by the evidence.
The verdict in our opinion is strictly in conformity with the evidence of the case.
2d. That the verdict is contrary to law.
The appellant does not show wherein the verdict is co - trary to law, nor do we think that it is.
The 3d and 4th grounds refer to the charge of the court. We have examined the charge and find that it covers the law of the case.
We see no error in any of the proceedings.
Affirmed.